Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/3/2021 has been entered.  All previous 112 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses a pump assembly comprising a pump having a fluid inlet and a fluid outlet; a motor having a drive mechanism that is connected to the pump; a motor housing that contains the motor and defines an end face; and an adapter plate having an inlet port, an outlet port, and at least one fluid passage between the inlet port and the outlet port that forms an outlet of the pump assembly separate from the fluid outlet of the pump, the at least one fluid passage being defined by the adapter plate, the adapter plate defining a planar surface that engages the end face of the motor housing and extends across the motor whereby the motor is thermally coupled to the adapter plate, and wherein the fluid outlet of the pump is fluidly connected to the inlet port of the adapter plate, the pump being configured to pump fluid through the at least 
Regarding claim 14, the prior art of record discloses or teaches in combination a pump assembly comprising an open pump system comprising Page 3 of 8an enclosure; a pump arranged within the enclosure, the pump having a pump housing with a fluid inlet and a fluid outlet, and a pump mechanism enclosed by the pump housing; an electric motor arranged and sealed within the enclosure, the electric motor having a motor housing and a drive mechanism enclosed by the motor housing, wherein the drive mechanism is connected to the pump mechanism; and an adapter plate arranged within the enclosure, the adapter plate having an inlet port, an outlet port, and at least one fluid passage between the inlet port and the outlet port, the at least one fluid passage being defined by the adapter plate, wherein the motor housing is thermally coupled to the adapter plate, wherein the adapter plate is planar in shape and the at least one fluid passage extends in a plane that is parallel to a plane in which the adapter plate extends, wherein the fluid outlet of the pump is fluidly connected to the inlet port of the adapter plate, the pump being configured to intake fluid from outside the enclosure through the fluid inlet and pump the fluid through the at least one fluid passage of the adapter plate, and wherein the fluid is discharged out of the enclosure directly from the outlet port of the adapter plate, wherein the at least one fluid passage of the adapter plate includes an inlet fluid passage and an outlet fluid passage that extend parallel to each other, and a transverse fluid passage that connects the inlet fluid passage and the outlet fluid passage; however, the prior art of record does not further disclose or reasonably teach in combination that the adapter plate defines a planar surface in which the at least one fluid passage is formed whereby the at least one fluid passage extends in a plane that is parallel to a plane in which the adapter plate extends.
Regarding claim 20, the prior art of record discloses or teaches in combination a method for cooling a motor in a pump and motor assembly, the method comprising intaking a flow of fluid through a pump inlet of a pump; discharging at least part of the flow of fluid through a pump outlet of the pump; pumping the at least part of the flow of fluid through a fluid passage defined in an adapter plate that is fluidly connected to the pump outlet, wherein the adapter plate is in thermal contact with a motor housing that contains the motor, wherein the adapter plate defines a planar surface that engages an end face of the motor housing and extends across the motor; circulating the flow of fluid along the end face of the motor housing; and discharging the at least part of the flow of fluid through a discharge passage defined in the adapter plate; and discharging the at least part of the flow of fluid from the discharge passage through an outlet port of the adapter plate that is separate from the pump outlet of the pump to discharge the at least part of the flow of fluid out of the pump and motor assembly; however, the prior art of record does not further disclose or reasonably teach in combination that the adapter plate defines a planar surface in which the fluid passage is formed that engages an end face of the motor housing and extends across the motor and circulating the at least part of the flow of fluid along the end face of the motor housing in a plane that is parallel with the end face of the motor housing for cooling the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746